Title: To Thomas Jefferson from John Robertson, 13 January 1781
From: Robertson, John
To: Jefferson, Thomas


Chesterfield Court House, 13 Jan. 1781. Prevented by urgency of business from coming himself, has sent James Ball to obtain a warrant in the amount of £20,000 or £30,000 to be charged to Robertson for the use of Major Forsyth in provisioning the troops and the hospital. “The Hospital at present is in want of Wine, Tea, Sugar, Coffee, Rice and Molasses, besides the daily quantitys of fresh meat‥‥ It is impossible … to Act without money”; has already purchased more than the warrant requested will discharge; accounts of purchases and issues “to the end of last year” will be submitted to Major Forsyth “as soon as the Invasion is over.”
